Exhibit 10.12 Sales contract of Industrial and Mineral Products Contract No. Supplier: Taiyuan Hongxing Carbon Black Co., Ltd Buyer:Qingdao Guoren Technology co., Ltd. Place of signing contract: Qingxu: Taiyuan Date of signing contract: December 31, 2007 1. Product name, trade mark, model, quantity, amount of money, delivery time and quantity Product Name Model Unit Quantity Required/Monthly Price (RMB per ton) Amount(RMB) Remarks Carbon Black N220 Ton 1. The price in this agreement is current market price 2. The quantity is decided by the number actually occurred. Carbon Black N330 Ton Carbon Black N660 Ton Total 2. Quality requirements, technical standards, the conditions and duration of which supplier is responsible for：National standard or by buyer’s standard 3. The place of delivery and method: buyer’s warehouse, Specific quantity and delivery time are subject to telephone or fax-based communication 4. Means of transport, expense for transport and related items: The buyer bear the burden 5. Reasonable wear and tear and method of calculationNone 6. Packaging standards supply and recycle of packaging materialsNone 7. Acceptance criteria, methods, and period to hold discussion on goods delivered: Within 7 days after the delivery 8. Random spare, number and supply method of accessoriesNone 9. Payment method and period: Within 30 days after the delivery and the invoice being recognized. 10. If guaranty is needed, the guaranty agreement is also needed as appendixNone 11. Liability for breach of contract: It shall be settled according to the contract law of PRC 12. The mechanism of dispute settlement:It shall be settled through negotiation. 13. Other agreed matters: a. Quality Assurance Documents b. The price is subject to the market condition, and the quantity is determined by the actual number occurred. It shall inform the buyer at 7 day’s advance if there is a change in above items. Supplier: Company Name (Seal): Company Address: Legal Representative: Entrustedagent : Telephone: Openingbank: Bank Account: Zip Code: Buyer: Company Name: Company Address: Legal Representative: Entrustedagent: Telephone: Openingbank: Bank Account: Zip Code: Valid period: From January 1, 2008 to December 31,2008
